ORDER
PER CURIAM.
Appellant Richard Butts (“Butts”) appeals from the decision of the Circuit Court of Jefferson County, the Honorable Gary P. Kramer presiding, after a jury convicted him of one count of First Degree Assault, Section 565.050 RSMo. (2000)1 and one count of Armed Criminal Action, Section 571.015. The trial court sentenced Butts to serve fifteen years in prison for the assault charge and five years for the armed criminal action charge.
Appellate counsel presents two issues: (1) improper closing argument in an attempt to shift the burden of proof, and, (2) the failure of the trial court to sua sponte give a self-defense instruction; neither argument has merit.
Our review of the transcript and exhibits shows that trial counsel, from voir dire, through testimony and in closing argument, advanced the defense that in this three way drunken fight in a trailer the state could not prove beyond a reasonable doubt defendants guilt. Given the evidence this was a reasonable and prudent defense and explains counsel’s failure to object to the very issues now advanced. Therefore, an opinion would have no prec-edential value. The judgment is affirmed pursuant to Rule 30.25(b).

. All statutoiy references are to RSMo. (2000), unless otherwise indicated.